



EXHIBIT 10.1


April 23, 2018






Dear Jeff,


On behalf of Facebook, Inc. (the “Company”), I am pleased to offer you a
position as a member of the Company’s Board of Directors (the “Board”),
effective immediately following the Company’s 2018 annual meeting of
stockholders to be held on May 31, 2018, and subject to formal approval of the
Board.
Board meetings are generally held on-site at the Company on a quarterly basis,
and we hope that your schedule will permit you to attend all of the meetings. In
addition, there may be telephonic meetings to address specific matters that
arise from time to time. The Board has also delegated certain duties to a number
of committees, and we invite you to serve as a member of the Audit Committee of
the Board.


As compensation for your services as a Board member, you will receive (i) an
annual cash retainer of $50,000, and (ii) an annual grant of restricted stock
units (“RSUs”) with an “Initial Value” of $300,000. As compensation for your
service as a member of the Audit Committee, you will receive an additional
annual cash retainer of $20,000. Thereafter, you shall receive compensation
pursuant to the Company’s non-employee director compensation program, as in
effect from time to time.
Your RSUs will be granted under the Company's 2012 Equity Incentive Plan (the
"2012 EIP"). The exact number of RSUs will be determined by reference to a
trailing average closing stock price. The RSUs for your initial grant will vest
fully on the earlier of (i) May 15, 2019, or (ii) the date of the Company’s 2019
annual meeting of stockholders if you do not stand for re-election or are not
re-elected at such meeting, provided in either case that you continue to serve
on the Board through such date. The RSUs shall be subject to the terms and
conditions set forth in the 2012 EIP and your Restricted Stock Unit Agreement.
In the event that the Company changes its 2012 EIP (or adopts a successor plan)
prior to granting your RSUs, including any changes to the type or structure of
equity instruments offered, you will be entitled to receive an equity grant of
substantially equivalent value as determined by the Company.
Nothing in this offer or your Restricted Stock Unit Agreement shall restrict the
rights of the Company and its stockholders to remove any individual from the
Board at any time in accordance with the Company’s bylaws and provisions of
applicable law. This letter sets forth the terms of your service as a member of
the Board and supersedes any prior representations or agreements, whether
written or oral. This letter may not be modified or amended except by a written
agreement, signed by the Company’s Chief Executive Officer and by you.







--------------------------------------------------------------------------------





I am pleased to extend you this offer and look forward to working with you as a
member of the Company’s Board of Directors. To indicate your acceptance of the
Company’s offer, please sign and date this letter in the space provided below
and return it to myself or Lori Goler, our VP of People.


Very truly yours,


FACEBOOK, INC.




By: /s/ Mark Zuckerberg    
Mark Zuckerberg






ACCEPTED AND AGREED:






/s/ Jeffrey D. Zients    
Signature of Jeffrey D. Zients




April 25, 2018    
Date















